 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                       Case No. 1:18-cv-00927-DAD-EPG
12   MANUEL PEREZ,
                                                         ORDER (1) SETTING SETTLEMENT
13                 Plaintiff,                            CONFERENCE, (2) REQUIRING
                                                         PERSONAL ATTENDANCE BY CERTAIN
14         v.                                            INDIVIDUALS, (3) REQUIRING
                                                         SETTLEMENT CONFERENCE
15   GOLD COAST FARMS, LLC,                              STATEMENT MEETING CERTAIN
                                                         PARAMETERS, AND (4) SCHEDULING
16                                                       PRE-CONFERENCE TELEPHONIC
                   Defendant,                            DISCUSSION
17

18

19          Magistrate Judge Jeremy D. Peterson will hold a settlement conference on April 30, 2019,

20   at 10:00 a.m., in Courtroom 6 at the U.S. District Court, 2500 Tulare Street, Fresno, California,

21   93721. The court expects that the parties will proceed with the settlement conference in good

22   faith and attempt to resolve all or part of the case. If any party believes that the settlement

23   conference will not be productive, that party shall so inform the court as far in advance of the

24   settlement conference as possible. Unless otherwise specifically authorized by the court in

25   advance of the settlement conference, the following individuals must attend the settlement

26   conference in person: (1) all of the attorney(s) who will try the case; (2) the parties; and

27   (3) individuals with full authority to negotiate and settle the case, on any terms.

28           No later than one week prior to the settlement conference, each party must submit to
 1   Judge Peterson’s chambers at jdporders@caed.uscourts.gov a confidential settlement conference

 2   statement. These statements should neither be filed on the docket nor served on any other party.

 3   The statements should be marked “CONFIDENTIAL” and should state the date and time of the

 4   conference. While brevity is appreciated, each statement must include:

 5            (1) a brief recitation of the facts;

 6            (2) a discussion of the strengths and weaknesses of the case, from your party’s

 7   perspective;

 8            (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and

 9   trial matters, in specific dollar terms;

10            (4) your best estimate of the probability that plaintiff will prevail should this case proceed

11   to trial, in percentage terms;

12            (5) your best estimate of recovery by plaintiff should this case proceed to trial and plaintiff

13   prevail, in specific dollar terms;

14            (6) a history of settlement discussions (including a listing of any current settlement offers

15   from any party, in specific dollar terms), a candid statement of your party’s current position on

16   settlement, including the amount that you would offer/accept to settle (in specific dollar terms),

17   and a statement of your expectations for settlement discussions; and

18            (7) a list of the individuals who will be attending the settlement on your party’s behalf,

19   including names and, if appropriate, titles.

20            Magistrate Judge Jeremy D. Peterson will hold a short, pre-settlement conference
21   telephone discussion on April 18, 2019 at 3:00 p.m. (dial-in number: 1-888-204-5984; passcode:

22   4446176). Only the lead attorney from each side1 should participate.

23   IT IS SO ORDERED.
24

25   Dated:      April 1, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
     1
      The court expects that the attorneys participating in the telephone discussion will also attend the
28   settlement conference.
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
